Citation Nr: 1711859	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The appellant served in the United States Army National Guard of Pennsylvania from March 1974 to May 1996 with unverified periods of active service, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) throughout his years of service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2013, the appellant presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the appellant's VA claims file.

In April 2014, the Board remanded the claims for further development.  In July 2015, the Board remanded the claims for compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The record now reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  VA disability compensation for a shoulder disability, based on enrollment in the National Guard from March 1974 to May 1996, is barred as a matter of law.

2.  A low back disability did not have its onset in active service, and it is not related to such service.

3.  A left leg disability did not have its onset in active service, and it is not related to such service or a service-connected disability.


CONCLUSIONS OF LAW

1.  With respect to the claim for service connection for a left shoulder disability, the appellant lacks the qualifying service with the Armed Forces and is ineligible for an award of VA compensation benefits.  38 U.S.C.A. §§ 101, 106, 107, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203, 20.1100 (2016).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for service connection for a left leg disability, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  38 C.F.R. § (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for service connection for a left shoulder disability, the facts are not in dispute.  Resolution of the appellant's appeal depends on the interpretation of the regulations pertaining to the award of VA benefits.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any notice or assistance deficiencies are rendered moot.  Wensch v. Principi, 15 Vet. App. 362 (2001).

With respect to the claims for service connection for a low back disability and a left leg disability, the Board acknowledges that complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in September 2011, and the claims were thereafter readjudicated in February 2013.  Thus, any timing deficiency has been cured.  Mayfield, 444 F.3d 1328.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the appellant's service treatment records, and post-service reports of VA and private treatment.  Also of record are the appellant's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

The Board notes that the appellant's service records are incomplete.  The Board is aware that in such situations it has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Board observes that further attempts to obtain the appellant's service records appear futile and as such no further attempts will be requested.  In various correspondences, most recently in October 2016, the AOJ notified the appellant of the situation and asked that he submit any service records that are in his possession, including any relevant information or evidence to support his claims.  To date, the appellant has not been able to provide any missing service records or identify any relevant information or evidence.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  Moreover, the Board's analysis herein has been undertaken with this heightened duty in mind. 

A VA examination for the appellant's low back and left leg disabilities was not provided and is not necessary in this case because the evidence does not establish an event, injury, or disease during a period of either ACDUTRA or INACDUTRA.  Rather, the only evidence in this regard is the appellant's own lay statements.  He is not a combat Veteran, and the Board finds such evidence to be not credible because it is inconsistent with the other, more probative evidence of record.  Moreover, the evidence does not raise an indication that the current disability may be related to active service.  Therefore, VA's duty to provide a VA examination or opinion is not triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (concerning when a VA examination or opinion is necessary); Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (noting that for non-combat Veterans, VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Active military, naval, or air service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Left Shoulder Disability

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2014); see also 38 C.F.R. § 3.1(d) (2016).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014).  The Board notes that the record has not established whether the appellant is a "veteran" for purposes of his National Guard Service.  In Allen v. Nicholson, 21 Vet. App. 54 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that the Army National Guard is only a reserve component "while in the service of the United States."  10 U.S.C.A. § 10106 (West 2014).  Section 12401 of title 10, U.S. Code, provides that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C.A. § 12401 (West 2014); see Allen, 21 Vet. App. 54.  Thus, a member of the National Guard holds a status as a member of the Federal military or state militia, but never both at once.  See Perpich v. Dep't of Defense, 496 U.S. 334 (1990) (holding that "[National Guard members] now must keep three hats in their closets-a civilian hat, a state militia hat, and an army hat-only one of which is worn at any particular time"). 

The United States Court of Appeals for the Federal Circuit interpreted Perpich to stand for the proposition that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C. §§ 101(21), (22)(C).

The appellant asserts that he injured his left shoulder while performing National Guard duty during the Johnstown flood of 1977 and that it has bothered him ever since.  

The Board observes that the appellant's service records remain incomplete.  As the record stands, the dates of his periods of ACDUTRA and INACDUTRA remain unknown.  However, the number of days of each type of service per year is known.  The appellant's "Army National Guard Current Annual Statement," prepared in July 1996, shows that he generally had 15 days of ACDUTRA per year and from 43 to 49 days of INACDUTRA per year.  

During the course of appeal, including at the Board hearing, the appellant has stated that he had finished his annual training for 1977 when the governor of Pennsylvania called up his unit to help during the flood, which the Board observes occurred in July 1977.  The appellant's "Army National Guard Current Annual Statement" of July 1996 shows the usual 15 days of ACDUTRA and 52 days of INACDUTRA during that year.  As such, both the appellant's own statements and the objective documentation of record show that the period of service in question was not Federal service.  Thus, VA disability compensation for a left shoulder disability, based on enrollment in the National Guard from March 1974 to May 1996, is barred as a matter of law.  Accordingly, service connection for a left shoulder disability is not warranted.

Low Back and Left Leg Disabilities

The appellant asserts that he injured his low back during a period of ACDUTRA in 1978 or 1979 and that it has bothered him ever since.  He further asserts that the left leg disability is secondary to the low back disability.  The Board observes that the medical evidence of record shows that the left leg disability is secondary to the low back disability.

Initially, the Board again observes that the appellant's service records remain incomplete, and the dates of his periods of ACDUTRA and INACDUTRA remain unknown.  While the Board acknowledges the appellant's assertion that he injured his low back in 1978 or 1979, the available service treatment records do not show an injury to the low back at that time.  Further, subsequent examinations in April 1982, February 1986, December 1989, and January 1995 all show a normal clinical evaluation of the spine and lower extremities, with no report of any low back or leg problems.  The first indication of low back problems is contained in a January 1996 annual medical certificate, which shows that he had taken medication for back pain since the last examination, but that the back was currently not a problem.  There is no indication in that record, or by the appellant, that the back pain reported at that time was due to an injury incurred during a period of ACDUTRA or INACDUTRA.  Post service, a November 2014 disability benefits questionnaire reflects that the appellant's low back disability began in September 2008.  

The appellant filed a claim for service connection for a low back disability in October 2009.  

Given the above, the Board finds that a low back disability did not have its onset in active service and it is not related to such service.  While the appellant is competent to report that he injured his low back during a period of ACDUTRA in 1978 or 1979, that report is not supported by the objective evidence of record, namely, the in-service examinations from April 1982 to January 1995.  The first indication of a low back problem appears in 1996 and even at that time the back problem appears to have been acute and not reflective of a chronic disability.  The record then shows that the appellant was diagnosed with a low back disability in 2008.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no competent evidence of record indicating a link between any low back injury in 1978 or 1979 and the low back disability diagnosed in 2008.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the appellant is claiming to have experienced continuous pain in his low back since active service, he is not found to be credible.  Again, he did not complain of any low back problems during the subsequent in-service examinations through January 1995 and all examinations revealed a normal spine.  There is also no medical evidence of a chronic disorder after discharge until 2008, and even that date of onset is by the appellant's own report.  Lastly, if he had experienced low back problems continuously since 1978 or 1979, it would be reasonable to expect that he would have filed a disability claim much sooner than in October 2009.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence of record or the appellant's own statements.  Moreover, there is no competent medical evidence of record that relates the current low back disability to active service.

The Board notes that service incurrence is presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, these presumption provisions apply only to periods of active duty, not ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period).  Thus, these provisions do not apply in this case.

As service connection for a low back disability is being denied, service connection for a left leg disability on a secondary basis is also not warranted.  There is also no competent evidence showing that a left leg disability had its onset in active service or is related to such service.

In conclusion, service connection for a low back disability and a left leg disability is not warranted.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for left shoulder disability is denied.

Service connection for low back disability is denied.

Service connection for left leg disability is denied.





______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


